Citation Nr: 0420733	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for the service-
connected scar, residual of laceration left heel.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1968 to August 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the RO wherein 
service connection was granted for a scar, residual of a 
laceration to the left heel.  The veteran is appealing the 
noncompensable rating assigned.  

The veteran testified at a January 2004 video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of the veteran's 
testimony has been associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2001, the veteran submitted a claim of service 
connection for a left ankle disability.  

A review of the veteran's service medical records reflects 
that a hatch cover closed on the veteran's left foot during 
service, resulting in a traumatic laceration of the left 
lateral posterior ankle in February 1969.  The veteran was 
hospitalized and the laceration was debrided and sutured.  

In June 1969, a Medical Board found the veteran unfit for 
duty because he could perform full weight bearing for only 
limited period of time, about two hours, following which he 
had to elevate his leg to decrease swelling.  

In July 1969, the veteran complained of pains and swelling in 
the aspect of the surgical closure after standing for 1-1/2 
hours.

In August 1969, the veteran underwent x-rays of the left 
ankle.  Examination of the ankle revealed a small bony 
fragment below the tip of the medial malleolus which probably 
represented an old avulsion fracture.  The diagnosis was that 
of old chip fracture of the medial malleolus.  

In September 1969, the veteran complained of pain in the left 
heel.

The veteran was afforded a VA examination in January 2002 in 
conjunction with his claim of service connection for a left 
ankle disability.  The veteran complained of pain in the left 
heel, stiffness, fatigue and lack of endurance.

The examiner noted a 24 cm by .1 cm scar at the left ankle 
lateral around the ankle to the lateral malleolus down to the 
sole of the foot.  The examiner indicated that tenderness and 
limitation of function were absent.  Despite the veteran's 
complaints of pain, weakness, stiffness, swelling, fatigue 
and lack of endurance, the examiner indicated that the 
laceration was completely healed without any deformity of the 
anatomy of the foot, without any loss of range of motion and 
no loss of function from the laceration.  

In a February 2002 rating decision, the RO granted service 
connection for scar, residual of laceration, heel, left, and 
assigned a noncompensable evaluation.  The veteran disagreed 
with the initial noncompensable rating assigned for the 
service-connected residuals of laceration of the left heel.  

At his video conference in January 2004, the veteran 
testified that in addition to the external scar pain, he also 
had internal pain in the ankle and heel, essentially 
unrelated to the scar, and that the examiner in January 2002 
did not address the possibility of any orthopedic disability 
of the left heel and/or ankle in addition to the tender scar.  
The veteran complained, for example, of throbbing and aching 
on damp days, and testified that he had limitation of motion 
of the left ankle.

The veteran also testified that the examiner measured the 
veteran's scar and the examination was over in five minutes.  

In light of the veteran's testimony regarding the possibility 
of internal injury in the left heel/ankle area, as well as 
the service-medical records showing x-rays of an old left 
ankle bone chip, the Board finds that the veteran should be 
afforded another VA examination, by an orthopedic specialist, 
to determine the current nature, extent, and severity of the 
veteran's residuals of injury to the left foot.  The examiner 
must determine the current nature of the scar, as well as 
whether the in-service injury to the left heel/ankle resulted 
in any internal damage to the left heel and/or ankle.  

The Board also notes that the rating criteria for scars were 
amended during the pendency of this appeal.  This change of 
law must be considered in adjudicating the veteran's claim 
for an increased initial rating.  Specifically, revised VA 
regulations that changed the criteria for rating skin 
disorders, including scars, went into effect on August 30, 
2002.  

The veteran has not yet been informed of the relevant 
provisions of the new rating criteria.  A document setting 
forth the text of the revised criteria should be furnished to 
the veteran, and he and his representative should be offered 
an opportunity to submit additional evidence or argument in 
light thereof if he so desires.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Finally, the Court has held that section 5103(a), as amended 
by the Veterans Claims Assistance Act of 2000 (VCAA) and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his claim in August 2001.  The Board observes 
that additional due process requirements may be applicable as 
a result of the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is REMANDED to the VBA AMC for the 
following actions:  

1.  The RO should ensure that all 
notification and development actions 
required to satisfy the VCAA as to the 
issue on appeal are undertaken.  

2.  The VBA AMC should provide the 
veteran written notification of the 
provisions of the revised rating criteria 
for skin disorders that went into effect 
on August 30, 2002.  

3.  The VBA AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a left 
ankle and/or a left heel disability, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the VBA AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  

4.  The veteran should be scheduled for a 
VA orthopedic examination to identify and 
describe the current nature, extent and 
severity of all residuals of an injury to 
the left ankle and/or left heel.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review of 
pertinent documents therein in 
conjunction with the examination.  These 
tests should include a complete test of 
the range of motion of the affected 
joints.  All findings should be reported.  
The examiner should respond to the 
following:  

(a)  Describe in detail all residuals of 
the traumatic laceration injury in 
service, including whether there is any 
underlying orthopedic injury to the left 
heel and/or left ankle involving muscles, 
bones, tendons and/or ligaments.  

(b)  State specifically whether the 
veteran has arthritis as a result of the 
injury and, if so, whether the arthritis 
is demonstrated by X-ray.  

(c)  State specifically whether the 
veteran has limitation of motion of the 
ankle, malunion of the ankle and/or 
ankylosis of the ankle and/or heel, if 
so, whether it is at least as likely as 
not that it is the result of the injury 
in service rather than some other cause.  

The examiner should also be asked to 
determine whether the left ankle/heel 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
ankle/heel is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

5.  The VBA AMC should review the 
examination report to ensure that it 
complies with this remand.  If necessary, 
the file should be returned to the 
examining facility pursuant to 38 C.F.R. 
§ 4.2 (2003) for a supplemental report.  

6.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim in light of the evidence of record 
and the foregoing discussion, applying 
all applicable law and regulations, 
including the applicability of staged 
ratings.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable period of time in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this remand is to 
obtain additional procedural and evidentiary development.  
The Board does not intimate any opinion as to the merits of 
the case or the disposition ultimately warranted on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


